Broyles, C. J.
1. The assignment of error in the bill of exceptions upon the refusal of the court to dismiss the petition, on an oral motion by the defendant, not having been argued or insisted on in the brief of counsel for the plaintiff in error, is treated as abandoned.
2. “Where a tenant requested the landlord to repair steps upon the premises, and, about three weeks' thereafter and shortly after the steps had been repaired, the tenant’s wife, who was an occupant of the premises, believing that the steps were in good condition, undertook to descend them, and while she was so doing the steps fell away from the house, to which they were not securely attached, and she was thereby caused to fall and sustained personal injuries, the inference is authorized that the landlord was negligent in failing to properly repair the steps- after due notice, that the defective condition of the steps was not patent and was unknown to the person injured, and that the injuries received were proximafely caused by the negligence of the landlord.” Pugh v. Middlebrooks, 47 Ga. App. 528 (3) (171 S. E. 160). Applying the principle of the foregoing ruling to the facts of the instant case, the verdict in favor of 'the plaintiff was authorized. The cases cited by the plaintiff in error are distinguished by their particular facts from this case.
3. None of the special grounds of the motion for new trial shows cause for a reversal of the judgment.

Judgment affirmed.


MacIntyre and Guerry, JJ., coneur.